Citation Nr: 0610566	
Decision Date: 04/13/06    Archive Date: 04/26/06	

DOCKET NO.  02-01 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for otitis media, or 
residuals thereof.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from May 1957 to May 1961.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

This case was previously before the Board in December 2001, 
at which time it was remanded for additional development.  
The case is now, once more, before the Board for appellate 
review.


FINDINGS OF FACT

1.  The veteran's otitis media most likely preexisted his 
entry upon active military service.

2.  It has not been shown by clear and unmistakable evidence 
both that the veteran's otitis media existed prior to service 
and that it was not aggravated by service.

3.  The veteran's otitis media as likely as not had its 
origin during his period of active military service.


CONCLUSIONS OF LAW

1.  The presumption of soundness at service entrance has not 
been rebutted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.304 (2005).

2.  With the resolution of all reasonable doubt in the 
veteran's favor, the veteran's otitis media was incurred in 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claim Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. 
at 121.

In this case, in correspondence of November 2002 and June 
2003, the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate his claim 
for service connection, as well as what information and 
evidence must be submitted by him, what information and 
evidence would be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession pertaining to his claim.

In addition, the veteran was provided with a copy of the 
appealed rating decision, as well as a January 2002 Statement 
of the Case (SOC), and an April 2003 Supplemental Statement 
of the Case (SSOC).  These documents provided him with notice 
of the law and governing regulations, as well as the reasons 
for the determinations made regarding his claim.  By way of 
these documents, he was also specifically informed of the 
cumulative evidence already provided to VA, or obtained by VA 
on the veteran's behalf.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate his claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as VA and private 
outpatient treatment records and examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events or content of the notice is not shown to 
have had any effect on the case, or to have caused injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra.; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Factual Background

A service entrance examination conducted in May 1957 was 
negative for history, complaints, or abnormal findings 
indicative of the presence of otitis media.  A physical 
examination of the veteran's ears and eardrums conducted at 
that time was within normal limits, and no pertinent 
diagnosis was noted.

A service clinical record dated in September 1959 reveals 
that the veteran was seen at that time for a complaint of an 
"earache."

In an entry of October 1959, the veteran was once again heard 
to complain of an "earache."  The pertinent diagnosis noted 
was otitis media.

In an entry of November 1959, it was recommended that the 
veteran undergo radiographic studies of his mastoid bones.  
Additionally recommended was that the veteran be afforded a 
bone conduction audiogram.  Physical examination of the 
veteran's ears showed some evidence of scarring and injection 
of the right tympanic membrane.  The left tympanic membrane 
was described as "mildly retracted."

Radiographic studies of the veteran's mastoids conducted in 
mid-November 1959 showed evidence of pneumatization and 
development on the left side, with sclerotic changes of the 
tip on the right side, which was somewhat more diploic in its 
appearance.  Additionally noted was the presence of a fairly 
uniform density on the right, with mild sclerosis in the 
central area.  The left mastoid appeared to be normal.  In 
the opinion of the examiner, radiographic findings were 
consistent with residuals of former mastoid disease on the 
right, and not due to "present activities."  

In an entry of early December 1959, it was noted that an 
examination of the veteran's ears showed no evidence of any 
perforation or discharge.  Additionally noted was that the 
veteran's ears should be rechecked should they begin to 
drain.  

In an entry of late December 1959, it was noted that the 
veteran was once again experiencing an episode of right 
otitis media.  Treatment was with medication.

Radiographic studies of the veteran's mastoid bones conducted 
in mid-March 1960 showed a normal left mastoid, with mixed 
cell-type development.  On the right, there was very little 
cell development present.  According to the examiner, the 
right mastoid region displayed some sclerosis consistent with 
mastoiditis at an early age during the developmental period.

In a service clinical record of late March 1960, the veteran 
was heard to complain of partial deafness in his left ear.  
Reportedly, the veteran had been unaware of his left ear 
deafness until entering the military.  When questioned, the 
veteran gave a history of repeated attacks of suppurative 
otitis media on the right, beginning in 1957, at which time 
he was flying from the United States to Okinawa via Hawaii.  
According to the veteran, during this trip, he developed 
otalgia in conjunction with spontaneous drainage from his 
external auditory canal which persisted for one week, and 
then abated spontaneously.  When questioned, the veteran 
stated that he had requested no treatment, nor had he been 
given any treatment for his ear infection.  Reportedly, in 
1959, the veteran once again developed drainage from the 
external auditory canal of his right ear during a flight from 
Okinawa to the United States.  This drainage persisted for 
one week, and then abated spontaneously.  According to the 
veteran, he experienced an exacerbation of his suppurative 
otitis media as manifested by a "pleasant feeling," followed 
by discharge in September 1959.  When questioned, the veteran 
stated that this infection followed swimming, during the 
course of which he got "water in his ears."  The veteran 
stated that, at the time of this episode, he reported to the 
clinic with a complaint of "plugging" of his right ear and 
purulent discharge from the right external auditory canal. 

On physical examination, there was noted the presence of 
greenish pus filling the right external auditory canal, 
resulting in some inflammation of the canal.  This material 
was sucked free in order to visualize the veteran's tympanic 
membrane.  Examination of the right tympanic membrane was 
significant for the presence of scarring and acute 
inflammation, in conjunction with a small, 3-millimeter 
perforation central and slightly anterior to the process of 
the malleus.  Examination of the veteran's nose and throat 
was unremarkable, and his eustachian tubes were patent.  The 
left tympanic membrane was intact, though with a slight 
retraction.  Noted at the time of evaluation was that there 
had been a persistent conductive deafness in the veteran's 
left ear.  Also noted were problems with conductive deafness 
in the right ear.  However, following antibiotic treatment 
and various other measures, this infection subsided, leaving 
little evidence except for persistent tympanic membrane 
perforation.  The pertinent diagnoses noted were acute 
suppurative otitis media in the right ear; and deafness in 
the left ear, the cause of which was undetermined.  

In the opinion of the examiner, the veteran's left conductive 
deafness might be the result of hemilateral otosclerosis or 
possibly otitis media in childhood.  However, given the 
veteran's normal mastoid films on the left, there were no 
elements of mastoiditis associated with his otitis media.  
According to the examiner, there was evidence of healed 
mastoiditis on the right.  Because the veteran had 
experienced recurrence of otitis media on the right with each 
aircraft flight, it was recommended that he travel by either 
bus or train.  Additionally recommended was that the veteran 
undergo periodic medical evaluations of his right ear until 
all evidence of otitis media had disappeared.  According to 
the examiner, the only evidence of infection at the time of 
the veteran's discharge from his present duty station was a 
small central anterior perforation of the tympanic membrane.  

A service clinical record dated in May 1960 reveals that the 
veteran was seen at that time for a complaint of pain in his 
right ear.  On physical examination, the veteran's right 
tympanic membrane was slightly dull.  In view of past 
history, it was the opinion of the examiner that the veteran 
might be experiencing the early onset of otitis media.  
Treatment was with medication.

In an entry of late July 1960, the veteran was once again 
heard to complain of "ear trouble."  The following day, it 
was noted that there had been no change since the time of a 
previous evaluation.

During the course of outpatient treatment in early August 
1960, the veteran stated that he was "status post" a hearing 
evaluation, at which time it was felt that he was 
experiencing post-inflammatory damage.  On physical 
examination, the veteran's tympanic membranes were scarred.  
Examination of the left ear raised some question about 
otosclerosis.  Noted at the time of evaluation was that the 
veteran was somewhat difficult to evaluate, in that he was 
"quite confusing."

In early December 1960, the veteran was seen for a complaint 
of pain in his left ear  the previous day.  On physical 
examination, there was once again noted the presence of 
scarring of the veteran's eardrums, though with no evidence 
of infection. 

At the time of a service separation examination in April 
1961, the veteran gave a history of deafness in his left ear, 
and of suppurative otitis media in his right ear in February 
1960.  Apparently, the veteran had experienced a "good 
recovery," with no complications and no sequelae.  On 
physical examination, there was noted the presence of 
"deafness" in the left ear.  Both of the veteran's tympanic 
membranes were scarred, though there was no evidence of any 
perforation or infection.  The pertinent diagnosis noted was 
audiometric hearing loss in the left ear.

A private surgical report dated in January 1983 reveals that 
the veteran at that time underwent a right complete 
mastoidectomy for chronic suppurative mastoiditis.

A private operative report dated in December 1983 reveals 
that the veteran at that time underwent a right myringoplasty 
for right chronic residual otitis media with accompanying 
right middle ear hearing loss.

A private medical record dated in July 1984 reveals that the 
veteran was seen at that time for what he believed was 
"otitis media."  At the time of evaluation, it was noted that 
the veteran had previously been seen for acute right 
mastoiditis, and that he had a sensorineural hearing loss in 
his right ear.  Also noted was a past stapedectomy on the 
left side.  According to the veteran, he had been 
experiencing fullness in his right ear.  Physical examination 
revealed the presence of desquamatous skin in the ear canal, 
which was cleansed.  The tympanic membrane was scarred and 
retracted, and there was some slight inflammation of the ear.  
The pertinent diagnosis noted was right mild external 
otitis/questionable otitis media.

A private outpatient treatment record dated in August 1991 
reveals that the veteran was seen at that time for paralysis 
of his face.  On physical examination, there was noted a 
small 2-millimeter perforation of the posterior superior 
quadrant of the right tympanic membrane, as well as a well-
healed mastoidectomy scar.  Examination of the veteran's left 
ear was described as "negative." 

In correspondence of July 1992, a private audiologist wrote 
that the veteran had been referred for comprehensive 
audiological testing.  At the time of evaluation, the veteran 
gave a history of recurrent otitis media in the right ear, 
for which he had undergone two surgeries to alleviate a 
problem with chronic drainage.  According to the veteran, 
approximately 20 years earlier, he had undergone left ear 
surgery to reconstruct the ossicular chain, the results of 
which were unsuccessful.  Currently, the veteran was 
complaining of a decrease in hearing sensitivity in his right 
ear accompanied by drainage.  

Private outpatient treatment records dated in January and 
February 1993 reveal that the veteran was seen at that time 
for problems associated with otitis media.

In correspondence of July 1996, a private audiologist wrote 
that the veteran had been seen for an audiological evaluation 
two days earlier.  Reportedly, at that time, the veteran 
complained of decreased hearing, somewhat greater in his left 
ear.  Additionally noted was a history of significant ear 
surgery (i.e., ossicular reconstruction) many years earlier.  

On VA audiometric examination in September 1997, the veteran 
gave a history of right ear infection prior to his induction 
into service.  Also noted were problems with "another 
infection" in his right ear/otitis media in 1960.  Noted at 
the time of examination was that documentation provided the 
examiner showed that the veteran's condition had resolved 
without any problem.  

In correspondence of December 1997, a VA audiologist wrote 
that he had reviewed the veteran's service medical records.  
According to the audiologist, the veteran's military medical 
history showed a persistent left ear hearing problem due to 
otosclerosis or otitis media in childhood, with no evidence 
of acoustic trauma.  While the veteran cited recurrence of 
right ear otitis media resulting from aircraft flights, the 
right ear was most often described as normal.

At the time of a VA audiometric examination in April 1998, 
the veteran gave a history of ear infections in his right 
ear, with the original onset being "preenlistment."

On VA audiometric examination in December 1999, the veteran 
gave a history of right ear infections dating back to his 
"preenlistment days."  According to the veteran, he had 
worked as a lifeguard in the military in the late fifties and 
early sixties, at which time he experienced recurrent 
episodes of otitis media. 

During the course of a hearing before the undersigned 
Veterans Law Judge in February 2005, the veteran and his wife 
offered testimony regarding the nature and etiology of his 
claimed otitis media.

In correspondence of early March 2005, a VA nurse 
practitioner wrote that the veteran had a history of otitis 
media and externa. 

In response to a request from the Board, an independent ear, 
nose, and throat specialist, in correspondence of August 
2005, wrote that, based on his understanding of chronic 
otitis media and its relationship to eustachian tube 
dysfunction, he "strongly suspected" that the veteran had 
experienced problems with significant eustachian tube 
dysfunction prior to his entry into service.  Additionally 
suspected was that there were abnormalities on the veteran's 
entrance physical examination which were not appreciated by 
the examining clinician.  However, it was also possible that 
the veteran's service-related activities, such as serving as 
a lifeguard, might have exacerbated his otologic problems.  
According to the medical expert, it was difficult to know the 
extent of the veteran's activities while serving as a 
lifeguard.  However, were he regularly required to make dives 
into a pool or other body of water, the changes in barometric 
pressure he would have experienced could certainly have 
resulted in some acute exacerbation of his chronic problem.

With regard to radiographic studies of the veteran's mastoids 
taken in November of 1959 and March of 1960, the expert was 
of the opinion that the findings of sclerosis were consistent 
with a "long-standing" process.  However, it was impossible 
to determine how long the problems had been present solely 
from the radiographic studies.  Most likely, the veteran had 
experienced some degree of eustachian tube dysfunction and 
associated otitis media prior to his entry into service.  
However, it was quite possible that the veteran's service-
related activities did produce some acute exacerbations of 
his underlying disease.  According to the expert, the degree 
to which the veteran's activities exacerbated his disease 
would be "very difficult to determine."

A review of the record discloses that service connection is 
currently in effect for both bilateral hearing loss and 
tinnitus.

Analysis

The veteran in this case seeks service connection for otitis 
media, or the residuals thereof.  In pertinent part, it is 
argued that the veteran's otitis media had its origin during 
his period of active military service.  In the alternative, 
it is argued that otitis media, if present prior to service, 
underwent a permanent increase in severity during the 
veteran's period of active military service.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2005).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Pursuant to applicable law and regulation, a veteran is 
considered to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto, 
and was not aggravated by such service.  Only such conditions 
as are recorded in examination reports are to be considered 
as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.304(b) (2005).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 U.S.C.A. §§ 1153, 1154 (West 2002); 
38 C.F.R. § 3.306 (2005).

In VAOPGCPREC 3-03 (July 16, 2003), the VA General Counsel 
held:  "To rebut the presumption of sound condition under 
38 U.S.C.A. § 1111, the Department of Veterans Affairs (VA) 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  
Moreover, in Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004), the United States Court of Appeals for the 
Federal Circuit held that "when no preexisting condition is 
noted upon entry into service, the veteran is presumed to 
have been sound upon entry.  The burden then falls on the 
Government to rebut the presumption of soundness by clear and 
unmistakable evidence that the veteran's disability was both 
preexisting and not aggravated by service.  The Government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any increase 
in disability [was] due to the natural progress of the 
preexisting condition.  38 U.S.C.A. § 1153 (West 2002).  If 
this burden is not met, then the veteran is not entitled to 
service-connected benefits.  However, if the Government fails 
to rebut the presumption of soundness under Section 1111, the 
veteran's claim is one for service connection."

In the present case, it is clear that, based on the evidence 
of record, the veteran's otitis media most likely preexisted 
his entry upon active service.  However, it is similarly 
clear that, on numerous occasions during the veteran's period 
of active military service, he received both a diagnosis of 
and treatment for otitis media.  At the time of inservice 
evaluation in March 1960, there was noted the presence of 
greenish pus filling the veteran's right external auditory 
canal, resulting in some inflammation.  The right tympanic 
membrane was scarred and acutely inflamed, and there was a 
small 3-millimeter perforation central and slightly anterior 
to the malleolar process.  The veteran's left tympanic 
membrane, while intact, was slightly retracted.  The 
pertinent diagnosis noted was acute suppurative right otitis 
media; and left ear deafness.  Significantly, at the time of 
a service separation examination in April 1961, there was 
noted the presence not only of left ear "deafness," but also 
bilaterally scarred tympanic membranes.

The Board notes that, since the time of the veteran's 
discharge from service, he has undergone at least two 
surgeries on his right middle ear.  Moreover, there is every 
indication that, at some point following the veteran's 
discharge from service, he underwent ossicular 
reconstruction, presumably for problems associated with 
chronic otitis media.  

In an attempt to clarify the nature and etiology of the 
veteran's claimed otitis media, the Board sought the opinion 
of an independent medical expert.  That expert, in August 
2005, stated that he "strongly suspected" that the veteran 
had experienced problems with significant eustachian tube 
dysfunction prior to his entry into service.  Additionally 
suspected was that there were abnormalities on the veteran's 
service entrance examination which were not appreciated by 
the examining physician.  However, in the opinion of the 
independent expert, it was also possible that the veteran's 
service-related activities, such as serving as a lifeguard, 
might have exacerbated his otologic problems.  While it was 
difficult to note the extent of the veteran's activities 
while serving as a lifeguard, were he to have been regularly 
required to make dives into a pool or other body of water, 
the changes in barometric pressure could certainly have 
caused exacerbations of his chronic problem.

As noted above, in order to effectively rebut the presumption 
of soundness at service entrance, it must be demonstrated not 
only that the veteran's pathology preexisted his entry upon 
active service, but that such pathology underwent no 
clinically documented permanent increase in severity beyond 
natural progress during active service.  Based on the 
aforementioned, and, in particular, the veteran's relatively 
extensive treatment for otitis media during service, the 
Board is of the opinion that, while the veteran's middle ear 
pathology may have preexisted his period of active service, 
it more than likely was "aggravated" during said period of 
active service.  Under the circumstances, the presumption of 
soundness at service entrance remains intact.

Having determined that the veteran is entitled to the 
presumption of soundness at service entrance, the Board must 
now determine whether his otitis media was incurred during 
active service.  As noted above, over the course of the 
veteran's period of active military service, he received what 
could reasonably be considered extensive treatment for otitis 
media.  Moreover, an independent medical expert has offered 
his opinion that it was "quite possible" that the veteran's 
service-related activities as a lifeguard might very well 
have exacerbated his underlying disease.  Under the 
circumstances, the Board is of the opinion that the veteran's 
otitis media as likely as not had its origin during his 
period of active military service.  Accordingly, service 
connection for otitis media is in order.


ORDER

Service connection for otitis media is granted.



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


